Exhibit 10.27

CBRE Realty Finance

185 Asylum Street

City Place 1, 31st Floor

Hartford, CT 06103

860 275 6200 Tel

860 275 6225 Fax

www.cbrerealtyfinance.com

AMENDED AND RESTATED LETTER AGREEMENT

September 23, 2008

PERSONAL & CONFIDENTIAL

Daniel Farr

c/o CBRE Realty Finance, Inc.

185 Asylum Street

City Place I, 31st Floor

Hartford, CT 06880

RE: Severance/Retention Arrangement

Dear Dan:

This letter agreement (the “Letter Agreement”), when signed by you in the space
indicated below, shall constitute the agreement between you and CBRE Realty
Finance, Inc. (the “Company”) regarding your eligibility to participate in a
severance and retention arrangement as it pertains to your employment with CBRE
Realty Finance Management, LLC (the “Manager”), subject to the terms and
conditions set forth below. The terms and conditions of this severance and
retention arrangement are detailed below:

 

1. Severance Payments

(a) You will be eligible to receive severance pay in an amount (the “Severance
Payments”) equal to $185,000 if (i) your employment with the Manager is
terminated by the Manager without Cause (as defined in Paragraph 9(b) below), or
(ii) you are not offered a comparable position with the Manager, the Company or
a successor to the Company after the occurrence of a Strategic Transaction (as
defined in Paragraph 9(d) below) at a location within 50 miles of Hartford, CT.
Notwithstanding the previous sentence, you shall not be entitled to receive such
severance pay (i) if the events detailed above occur after April 29, 2011, or
(ii) as a result of any Strategic Transaction in which you cease to be employed
by the Manager or the Company and become employed by a new employer involved in
the Strategic Transaction on substantially similar terms as existed immediately
prior thereto. For the avoidance of doubt, if you are offered a comparable
position with the Manager, the Company or a successor to the Company (with no
diminution in compensation, benefits or reduction in authority) after the
occurrence of a Strategic Transaction at a location within 50 miles of Hartford,
CT and choose not to accept it, then the Company will have no obligation to make
the Severance Payments.



--------------------------------------------------------------------------------

(b) Such amount (the “Severance Payment”) shall be payable in one lump sum on or
before the 30th day following termination of your employment.

(c) The Severance Payments shall be contingent upon (i) your signing (and not
revoking) and complying with a general release of claims (the “Release”) (as
described in Paragraph 5 below), and (ii) complying with any continuing
obligations you may have to the Manager following the termination of your
employment.

(d) Upon the consummation of a strategic transaction as defined herein, any and
all unvested and outstanding common stock and options, as applicable, will
immediately vest and become unrestricted.

 

2. Retention Payments

(a) You will be eligible, subject to the terms set forth below, to receive
special retention payments (the “Retention Payments”) if you remain in the
continuous employment of either the Manager, the Company, or a successor to the
Company, for the designated period of time (as discussed in Paragraph 2(c)
below) following the consummation of a Strategic Transaction (the “Retention
Period”).

(b) Such amounts to be payable (the “Retention Payments”) shall be equal to the
amount of the Severance Payment that you would have been entitled to receive if
your employment had been terminated without Cause by the Manager (as discussed
in Paragraph 1(a) above), which is $185,000.

(c) The Retention Payments shall be payable in two equal installments on the
first and second year anniversaries of the consummation of the Strategic
Transaction, provided, that you are still employed by the Manager, the Company
or the successor to the Company on such date. For example, (i) if you resign
voluntarily before the first year anniversary of the consummation of the
Strategic Transaction, you shall not be entitled to any Retention Payments, and
(ii) if you resign voluntarily more than one year but less than two years after
the consummation of the Strategic Transaction, you will only be entitled to
receive one-half of your Retention Payments.

(d) If your employment is terminated without Cause by the Company or the
successor to the Company after the consummation of the Strategic Transaction and
prior to April 29, 2011, you will not be entitled to any Retention Payments (to
the extent not previously paid), however, you will be entitled to Severance
Payments.

(e) The Retention Payments shall be contingent upon (i) your signing (and not
revoking) and complying with a Release (as described in Paragraph 5 below).

 

3. Bonus

You will be eligible to receive a bonus of $125,000 no later than February 28,
2009; provided, however, that such bonus shall not be payable solely if your
employment is earlier terminated for Cause (as defined in Paragraph 9(b) below)
or if you voluntarily resign.

 

4. Effect of Termination for Cause or Voluntary Resignation

Notwithstanding anything else herein to the contrary, you will not receive any
Severance Payments, Retention Payments or accelerated vesting if your employment
is terminated for Cause or if you resign voluntarily (except as discussed in
Paragraph 2(c) above). For this purpose, you will be deemed to have terminated
employment as of the date on which either you provide notice of your termination
of employment, or the Manager, the Company or the successor to the Company has
given notice of such a

 

2



--------------------------------------------------------------------------------

termination of employment, notwithstanding the fact that you may continue to
work or may be on leave. The Manager, the Company or the successor to the
Company shall have the right to terminate your employment with or without Cause.

 

5. General Release

The Company’s obligation to make any payment pursuant to this Letter Agreement
shall be contingent upon, and is the consideration for, you (or, in the event of
your death, your estate) executing and delivering to the Company, a Release, in
customary form (as attached hereto as Exhibit A), releasing the Company, its
affiliates and all current and former directors, officers and employees of the
Company, the Manager, its affiliates and all current and former directors,
officers and employees of the Manager, and any successor to the Company, its
affiliates and all current and former directors, officers and employees of any
successor to the Company from any claims relating to your employment with the
Company, the Manager or the successor to the Company Manager, other than claims
relating to continuing obligations under, or preserved by (i) this Letter
Agreement or (ii) any compensation or benefit plan, program or arrangement in
which you were participating as of the date of such termination of employment,
and no such amounts shall be provided until you execute and deliver to the
Company or any successor to the Company a letter which provides that you had not
revoked such Release after seven days following the date of the Release.
Notwithstanding any language in this agreement or in any release signed by you,
you are not releasing any claim you may have under, and you will be indemnified
and held harmless by the Company pursuant to, the Indemnification Agreement
dated September 23, 2008 between the Company and you (the “Indemnification
Agreement”). Furthermore, after your termination of employment, if you are asked
to cooperate with the Company in connection with resolving any issues, disputes,
formal or informal investigations, court proceedings, regulatory proceedings or
other forms of actions that may arise with respect to any action, you agree to
provide such assistance to the Company or Manager as may reasonably be requested
of you; provided such assistance does not unreasonably interfere with your
existing employment or service arrangements. In addition, for each day that your
services are required, the Company shall pay you at the daily rate of your most
recent compensation (defined as base salary plus annual cash bonus) from the
Company. Your obligations hereunder are required only to the extent that they do
not unreasonably interfere or conflict with your then current employment or
service arrangements. You are hereby advised to seek advice of counsel in
connection with this Release, and you acknowledge and agree that you have
otherwise had the opportunity to seek advice of counsel in connection with this
Letter Agreement.

 

6. Taxes

All payments hereunder will be subject to required withholding for all
applicable income, Social Security, Medicare and other payroll taxes.

 

7. Further Conditions

All payments hereunder are contingent upon your full compliance with all of the
terms of this Letter Agreement and Release including the following conditions:

(a) You acknowledge that during your employment with the Manager, the Company or
any successor to the Company, you have had access to, and possession of,
non-public information belonging to the Manager, the Company or any successor to
the Company, as applicable, including, confidential and proprietary information,
data, and documents. Unless authorized in writing, you agree not to use or to
disclose any such information to any person or entity (except as may be required
by law).

(b) From the date hereof through the one-year period commencing with any
termination of your employment with the Manager, the Company or any successor to
the Company (the “Restriction

 

3



--------------------------------------------------------------------------------

Period”), you agree that you shall not, without the Company’s (or any
successor’s) prior written consent, directly or indirectly (i) solicit or
encourage to leave the employment or other service of the Manager, the Company
or any successor to the Company, or any affiliate, employee or independent
contractor thereof or (ii) hire (on your behalf or any other person or entity)
any employee or independent contractor who has left the employment or other
service of the Manager or the Company, or any of their affiliates within the
one-year period which follows the termination of such employee’s or independent
contractor’s employment or other service with the Manager, the Company or any
successor to the Company or their affiliates. During the Restriction Period, you
agree that you will not, whether for your own account or for the account of any
other person, firm, corporation or other business organization, intentionally
interfere with the Manager’s, the Company’s or any successor to the Company, or
any of their affiliates’ relationship with, or endeavor to entice away from the
Manager, the Company or any successor to the Company or any of their affiliates,
any person who during your employment with the Manager, the Company or any
successor to the Company is or was a customer or client of the Manager , the
Company or any successor to the Company or any of their affiliates.

(c) During the Restriction Period, the Company and you agree that none of you
will knowingly take any actions that are adverse to the interests of other or
any successor to the Company, or make any derogatory statement concerning the
other or any successor to the Company or any of their affiliates or employees to
any person, including the media, any financial consultant or analyst or any
public group. This provision shall not in any way prevent you from making
truthful statements that are required by law, or in connection with a legal or
judicial proceeding or by governmental regulations, provided, that, to the
extent legally permissible, you provide the Company, with timely, advance notice
of any such proceeding or request for information with respect to the Manager,
the Company or any successor to the Company.

(d) You agree to keep the terms of this Letter Agreement strictly confidential.
This provision does not preclude you from responding to any inquiry about this
Letter Agreement and Release or its underlying facts and circumstances by any
self regulatory organization or regulatory or governmental agency, provided,
that, to the extent legally permissible, you provide the Company or any
successor to the Company with timely, advance notice of any such inquiry.

(e) If all or any portion of the Severance Payment due under Paragraph 1 is
determined to be “nonqualified deferred compensation” subject to Section 409A of
the Code, and you are a “specified employee” as defined in
Section 409A(a)(2)(B)(i) of the Code and the regulations and other guidance
issued thereunder, then such Severance Payment (or portion thereof) shall
commence no earlier than the first day of the seventh month following the month
in which your termination of employment occurs (with the first such payment
being a lump sum equal to the aggregate Severance Payment you would have
received during such six- (6-) month period if no such payment delay had been
imposed (the “6-Month Delay”). If the 6-Month Delay becomes applicable such that
payments are delayed, any payments that are so delayed shall accrue interest,
from the date such payments were otherwise due through the actual payment date,
at the U.S. “prime rate” plus two percent (2%) as reported by a U.S.
nationally-recognized source on the date of such separation.

(f) For the purposes of this Letter Agreement, notice and all other
communications provided for in this Letter Agreement shall be in writing and
shall be deemed to have been duly given when hand delivered or mailed by United
States certified or registered express mail, return receipt requested, postage
prepaid, if to you, addressed to you at your respective address on file with the
Company; if to the Company, addressed to CBRE Realty Finance, Inc., 185 Asylum
Street, City Place I, 31st Floor, Hartford, CT 06880, and directed to the
attention of its General Counsel; or to such other address as any party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

 

4



--------------------------------------------------------------------------------

(g) This Letter Agreement, and your rights and obligations hereunder, may not be
assigned by you; any purported assignment by you in violation hereof shall be
null and void. In the event of any sale, transfer or other disposition of all or
substantially all of the Manager’s or Company’s assets or business, whether by
merger, consolidation or otherwise, the Manager or the Company may assign this
Agreement and its rights hereunder.

(h) This Letter Agreement and Release may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by a written
instrument signed by you and the Company or, in the case of a waiver, by the
party waiving compliance. No delay on the part of either you or the Company in
exercising the right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of either you or the Company of any
such right, power or privilege nor any single or partial exercise of any such
right, power or privilege, preclude any other or further exercise thereof or the
exercise of any such other right, power or privilege.

(i) This Letter Agreement is the exclusive arrangement with you that is
applicable to Severance and Retention Payments, and supersedes any of your prior
arrangements involving the Manager, the Company or its predecessors or
affiliates relating to severance and retention arrangements. This Agreement
shall not limit any right of yours to receive any payments or benefits under an
employee benefit or compensation plan of the Manager or the Company, initially
adopted as of or after the date hereof, which are expressly contingent
thereunder upon the occurrence of a Strategic Transaction (including, but not
limited to, the acceleration of any rights or benefits thereunder); provided,
that in no event shall you be entitled to any payment under this Letter
Agreement which duplicates a payment received or receivable by you under any
severance, retention or similar plan or policy of the Manager or the Company,
and in any such case you shall only be entitled to receive the greater of the
two payments.

(j) The use of captions in this Letter Agreement is for convenience. The
captions are not intended to and do not provide substantive rights.

 

8. Governing Law

This Letter Agreement shall be governed by, and construed and interpreted in
accordance with New York law.

 

9. Definitions

For purposes of this Letter Agreement, the following terms shall have the
meanings indicated below:

(a) “Board” means the Board of Directors of the Company.

(b) “Cause” shall mean (i) engaging in (A) willful or gross misconduct or
(B) willful or gross neglect; (ii) after written notice and a period of at least
thirty (30) days to cure (if curable), repeatedly failing to adhere to the
directions of superiors or the Board or the written policies and practices of
the Manager, the Company or either of their subsidiaries or affiliates;
(iii) the conviction of a felony or a crime of moral turpitude, dishonesty,
breach of trust or unethical business conduct, or any crime involving the
Manager, the Company or either of their subsidiaries or affiliates; (iv) fraud,
misappropriation or embezzlement; (v) after written notice and a period of at
least thirty (30) days to cure (if curable), a material breach of your
employment agreement (if any) with the Manager, the Company, or either of their
subsidiaries or affiliates; (vi) after written notice and a period of at least
thirty (30) days to cure (if curable), acts or omissions constituting a material
failure to perform substantially and adequately the duties assigned to you;
(vii) any illegal act materially detrimental to the Manager, the Company, or

 

5



--------------------------------------------------------------------------------

either of their subsidiaries or affiliates; or (viii) after written notice and a
period of at least thirty (30) days to cure, repeated failure to devote
substantially all of your business time and efforts to the Manager, the Company,
or either of their subsidiaries or affiliates if required by your employment
agreement; provided, however, that, if at any particular time you are subject to
an effective employment agreement with the Manager or the Company, then, in lieu
of the foregoing definition, “Cause” shall at that time have such meaning as may
be specified in such employment agreement.

(c) “Code” means the Internal Revenue Code of 1986, as amended.

(d) “Strategic Transaction” shall mean the occurrence of any of the following
events: (i) a sale of all or substantially all of the Company, or all or
substantially all of the assets of the Company; (ii) a liquidation of the
Company; (iii) the admission of a new external manager to the Company; (iv) the
sale of 50% or more of the voting securities of the Company; or (v) the
internalization of employees of the Manager into the Company.

 

CBRE REALTY FINANCE, INC. By  

/s/ Kenneth J. Witkin

Name:   Kenneth J. Witkin Title:   Chief Executive Officer and President Date  

November 24, 2008

 

ACKNOWLEDGED AND AGREED:

/s/ Daniel Farr

Daniel Farr

 

6



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE

THIS RELEASE is made as of the          day of                 , 200[8] by
Daniel Farr (the “Employee”).

WHEREAS, the Employee is a party to a certain letter agreement with CBRE Realty
Finance, Inc. (the “Company”) dated May     , 2008 (the “Letter Agreement”)
(unless the context requires otherwise, capitalized terms used but not defined
herein shall have the respective meanings ascribed thereto by the Letter
Agreement).

NOW, THEREFORE, with the intent to be legally bound and in consideration of the
agreements herein contained, plus other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Employee agrees as
follows:

1. The Employee, for himself and his spouse, heirs, executors, administrators,
successors, and assigns, hereby releases and discharges (i) the Manager, the
Company and their subsidiaries and other affiliated companies; (ii) each of
their respective past and present officers, directors, agents, and employees;
and (iii) all the employee benefit plans of the Manager and the Company and of
any of their affiliated companies, any trusts and other funding vehicles
established in connection with any such plans, any members of committees
established under the terms of any such plans, and any administrators or
fiduciaries of any such plans, from any and all actions, causes of action,
claims, demands, grievances, and complaints, known and unknown, which he or his
spouse, heirs, executors, administrators, successors, and assigns ever had or
may have at any time through the Effective Date (as defined below), other than
for payments set forth under the Letter Agreement. The Employee acknowledges and
agrees that this Release is intended to cover and does cover, but is not limited
to, (i) any claim under Title VII of the Civil Rights Act of 1964, Section 1981
of the Civil Rights Act of 1866, the Age Discrimination in Employment Act, the
Equal Pay Act, the Employee Retirement Income Security Act, or the Americans
with Disabilities Act, each as amended; (ii) any claim of employment
discrimination whether based on a federal, state, or local statute or court or
administrative decision; (iii) any claim for wrongful or abusive discharge,
breach of contract, invasion of privacy, intentional infliction of emotional
distress, defamation, or other common law contract or tort claims including, but
not limited to, such claims arising from any statements the Manager or the
Company is or heretofore has been required to make to or file with any
regulatory agency with regard to the termination of the Employee’s employment;
(iv) any claims, whether statutory, common law, or otherwise, arising out of the
terms or conditions of his employment at the Manager or the Company or the
Employee’s separation from the Manager or the Company (other than for payments
set forth under the Letter Agreement); and (v) any claim for attorneys’ fees,
costs, disbursements, or other like expenses. The enumeration of specific
rights, claims, and causes of action being released should not be construed to
limit the general scope of this Release. It is the intent of the parties that by
this Release the Employee is giving up all rights, claims, and causes of action
accruing prior to the Effective Date, whether known or unknown or whether or not
any damage or injury has yet occurred; provided, however, that this Release
shall not release any claim the Employee may have to enforce the Letter
Agreement or any benefit plan of the Company or any claim the Employee may have
that by law cannot be released.

2. The Employee acknowledges that he was advised in writing to consult with
legal counsel before signing this Release; that he has obtained such advice as
he deems necessary with respect to this Release; that he has fully read and
understood the terms of this Release; and that he is signing this Release
knowingly and voluntarily, without any duress, coercion, or undue influence, and
with an intent to be bound. The Employee further acknowledges that he has been
given at least 21 days to consider this

 

7



--------------------------------------------------------------------------------

Release and that he has elected to sign it on this date after having taken what
he considers to be a sufficient period of time to consider his options. The
parties agree that any changes made to this Release or the Letter Agreement
after the initial delivery hereof will not restart the running of such 21-day
period.

3. The Employee understands that he or she is entitled to revoke this Release
within seven days following delivery and that the Release will not become
effective until the seven-day period has expired (the last day thereof, the
“Effective Date”); that revocation may be effected by giving written notice
delivered to the General Counsel of the Company, within the seven-day period;
and that in the event that the Employee timely exercises his right to revoke
this Release, the Release will immediately become null and void and that
pursuant to the Letter Agreement the Company may be entitled to a legal remedy
against him.

[N.B: Additional provisions and information necessary to perfect release of ADEA
claims in the event of a plan of terminations.]

IN WITNESS WHEREOF, the Employee has executed this Release as of the date and
year first above written:

 

 

Daniel Farr

 

STATE OF [NEW YORK]   )         ) ss:       COUNTY OF [NEW YORK]   )      

On the              day of              in the year 200[8] before me, the
undersigned, a Notary Public in and said State, personally appeared Daniel Farr,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

 

 

Notary Public

 

8